Case: 12-50187       Document: 00512171599         Page: 1     Date Filed: 03/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 12, 2013
                                     No. 12-50187
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CLIFTON DEWARREN RIVERS, also known as Clifton Rivers,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:05-CR-52-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Clifton Dewarren Rivers, federal prisoner # 36491-180, moves for
permission to proceed in forma pauperis (IFP) in this appeal from the denial of
his 18 U.S.C. § 3582(c)(2) motion to reduce the sentence he received following his
guilty-plea conviction for possession with the intent to distribute more than 50
grams of crack cocaine within 1,000 feet of a school, in violation of 21 U.S.C.
§§ 841 and 860. The district court denied IFP, certifying, pursuant to 28 U.S.C.
§ 1915(a)(3) and FED . R. APP. P. 24(a), that the appeal was not taken in good

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50187     Document: 00512171599      Page: 2    Date Filed: 03/12/2013

                                   No. 12-50187

faith. By moving for IFP, Rivers is challenging the district court’s certification
decision. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Rivers contends that the district court abused its discretion denying his
§ 3582(c)(2) motion based on his criminal history when the criminal history in
the PSR was overstated and incorrect. He further faults the district court for
failing to consider his post-sentencing rehabilitation efforts. Additionally, he
asserts that the court’s refusal to reduce his sentence creates a sentencing
disparity with similarly situated defendants, and he argues that he should have
received an evidentiary hearing.
      To the extent that Rivers seeks to challenge the PSR’s findings regarding
his criminal history score, he may not now do so. See United States v. Evans,
587 F.3d 667, 674 (5th Cir. 2009); United States v. Whitebird, 55 F.3d 1007, 1011
(5th Cir. 1995). Moreover, the district court was not required to consider his
post-sentencing conduct. See Evans, 587 F.3d at 673 & n.10; § 1B1.10, comment.
(n.1(B)(iii)). Rivers’s unwarranted-disparity argument is without merit because
it amounts to a request that the court make a sentencing reduction mandatory
when requested pursuant to the crack cocaine amendments. United States v.
Smith, 595 F.3d 1322, 1323 (5th Cir. 2010). He has not demonstrated that the
district court based its denial of a sentencing reduction on any error of law or a
clearly erroneous assessment of the evidence and thus fails to demonstrate an
abuse of discretion on the district court’s part. See United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011). Further, the district court provided reasons
for denying Rivers’s motion that reflect its consideration of the § 3553(a) factors.
See United States v. Cooley, 590 F.3d 293, 297-98 (5th Cir. 2009); United States
v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). Moreover, because § 3582(c)(2)
proceedings are not full resentencings, Rivers was not entitled to an evidentiary
hearing. See Dillon v. United States, 130 S. Ct. 2683, 2691-94 (2010); United
States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).



                                         2
    Case: 12-50187    Document: 00512171599     Page: 3   Date Filed: 03/12/2013

                                 No. 12-50187

      Rivers has not shown that the denial of his § 3582(c)(2) motion presents
a nonfrivolous issue for appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983). Accordingly, his motion for leave to proceed IFP is DENIED, and his
appeal is DISMISSED. 5TH CIR. R. 42.2.




                                       3